UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7193



JAMES FURTICK,

                                           Petitioner - Appellant,

          versus


MICHAEL MOORE; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



                            No. 99-7194



JAMES FURTICK,

                                           Petitioner - Appellant,

          versus


MICHAEL MOORE; CHARLES MOLONY CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-98-2096-3-10BC, CA-98-1918-3-10BC)
Submitted:   December 16, 1999        Decided:   December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Furtick, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina; William Ansel Collins,
Jr., SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     James Furtick appeals the district court’s order denying re-

lief on his 28 U.S.C. § 2241 (1994) petitions.    We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Furtick v. Moore, Nos. CA-98-2096-3-10BC; CA-98-1918-3-10BC (D.S.C.

Aug. 2, 1999).*   We grant Furtick’s motion to consolidate his ap-

peals and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 30, 1999, the district court’s records show that it was
entered on the docket sheet on August 2, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3